Citation Nr: 9904672	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-02 970 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fracture of the 
neck.

2.  Entitlement to service connection for fracture of the 
back.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from September 1954 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 1998, the Board REMANDED 
this case to the RO to reschedule the veteran for a Travel 
Board hearing.  The veteran appeared before a Member of the 
Board at the RO in December 1998.

At his December 1998 Travel Board hearing, the veteran raised 
additional issues of service connection for his left ankle, 
left knee and right knee.  The RO has not had an opportunity 
to act upon these issues.  Absent a rating decision, notice 
of disagreement, statement of the case and a substantive 
appeal, the Board does not have jurisdiction over an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  As all steps required for jurisdiction 
have not been satisfied, these issues are referred to the RO 
for appropriate action. 


REMAND

The Board notes that at his December 1998 hearing, the 
veteran reported that he receives Social Security 
Administration (SSA) Disability Benefits for arthritis of his 
neck, knees, and left ankle.  Records pertaining to a grant 
of SSA disability benefits are not of record.  Accordingly, a 
remand to obtain all records held by SSA pertaining to the 
veteran is in order.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992) (duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight to 
such evidence in determining whether to award or deny VA 
disability compensation benefits).  The duty to assist is 
particularly applicable to records held by agencies of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

Additionally, the veteran also testified that he receives 
treatment at the VA facility in Long Beach, California.  
Records pertaining to such treatment are not present in the 
claims file.  The United States Court of Veterans Appeals 
(Court) has held that the VA should obtain all relevant VA 
treatment records, which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  To ensure that VA has met its duty to 
assist the appellant in developing the facts pertinent to the 
claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain from the SSA a 
copy of the decision awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim.

2.  The RO should request that relevant 
copies of VA clinical documentation 
pertaining to treatment of the veteran 
at the Long Beach VA facility be 
forwarded for incorporation in the 
record.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefits sought on appeal remains denied, the veteran 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


